

114 S220 IS: The Health Care Provider and Hospital Conscience Protection Act
U.S. Senate
2015-01-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 220IN THE SENATE OF THE UNITED STATESJanuary 21, 2015Mr. Casey introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and PensionsA BILLTo prohibit discrimination and retaliation against individuals and health care entities that refuse
			 to recommend, refer for, provide coverage for, pay for, provide, perform,
			 assist, or participate in abortions.1.Short
 titleThis Act may be cited as the The Health Care Provider and Hospital Conscience Protection Act.2.Conscience
 protection(a)NondiscriminationNeither the Federal Government nor a State or local government that receives Federal financial assistance shall discriminate or retaliate against any individual or health care entity because of the refusal by the individual or health care entity to recommend, refer for, provide coverage for, pay for, provide, perform, assist, or participate in, any abortion.(b)ScopeDiscrimination and retaliation prohibited under subsection (a) includes—(1)denial, deprivation, or disqualification in licensing;(2)withholding accreditations, authorizations, loans, grants, aids, assistance, benefits, or privileges; and(3)withholding authorization to expand, improve, finance, or create facilities or programs.3.Judicial
			 relief(a)Cause of
 actionAn individual or health care entity aggrieved by a violation of this Act may file a civil action in a district court of the United States.(b)RemediesIn a civil action filed under subsection (a), a court may order any form of legal or equitable relief, including—(1)injunctive relief prohibiting conduct that violates this Act; and(2)an order preventing the disbursement of all or a portion of Federal financial assistance to a State government that receives Federal financial assistance until such time as the conduct prohibited by this Act has ceased.(c)Enforcement by
 the United StatesThe Attorney General may file a civil action seeking injunctive or declaratory relief to enforce compliance with this Act.(d)AdministrationThe Secretary of Health and Human Services shall designate the Director of the Office of Civil Rights of the Department of Health and Human Services—(1)to receive complaints alleging a violation of this Act; and(2)to pursue the investigation of such complaints in coordination with the Attorney General of the United States.4.Rules of
			 construction(a)Subsequently
 enacted Federal lawFederal statutory law and regulations adopted after the date of enactment of this Act are subject to the requirements of this Act unless such law explicitly excludes such application by reference to this Act.(b)Broad
 constructionThis Act shall be construed in favor of broad conscience protection for individuals and health care entities, to the maximum extent permitted by the terms of this Act and the Constitution of the United States.(c)SeverabilityIf any provision of this Act or any application of such provision to any person or circumstance, is held to be unconstitutional, the remainder of this Act and the application of the provision to any other person or circumstance shall not be affected.5.DefinitionsIn this Act:(1)The term Federal Government means the United States, including branches, departments, agencies, instrumentalities, and officials of the United States.(2)The term State government that receives Federal financial assistance means with respect to the receipt of Federal financial assistance—(A)a State (including the District of Columbia, the Commonwealth of Puerto Rico and each territory and possession of the United States);(B)any county, municipality, or other governmental entity created under the authority of such a State; and(C)any branch, department, agency, instrumentality, or official of such a State or of an entity described in paragraph (B).(3)The term individual means any individual physician, nurse, other health care professional, student in a health care professional program, or any other person engaged in training for or providing health care services.(4)The term health care entity means any hospital, provider sponsored organization, accountable care organization, health maintenance organization, health insurance plan, or any other health care facility, organization, or plan.(5)The term Federal financial assistance means payments by the Federal Government to cover, in whole or in part, the cost of health care items, services or benefits, or other payments, grants, or loans by the Federal Government to promote or facilitate health care services, including, but not limited to, payments provided as reimbursement for the provision of health care items or services.